
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4



Amendment
to
The AES Corporation Profit Sharing and Stock Ownership Plan


        Pursuant to the authority granted to the undersigned by the Board of
Directors of the AES Corporation, The AES Corporation Profit Sharing and Stock
Ownership Plan (the "Plan") is hereby amended as follows, effective as of
October 10, 2002 or such later date as soon as practical thereafter on which the
assets of The Thermo Ecotek Affiliates Retirement Savings Plan are transferred
to the Plan:

        Section 2.14 is amended and restated in its entirety to read as follows:

        "2.14 "Elective Contributions Account" shall mean the account to which
Elective Contributions are allocated. In the case of a Participant who had an
account balance under the Thermo Ecotek Affiliates Retirement Savings Plan
(hereinafter the "Thermo Plan") as of the date it merged into this Plan, such
Participant's "Elective Contributions Account" shall include amounts, if any,
allocated to the Participant's "Code Section 401(k) compensation reductions
amounts" account under the Thermo Plan (as defined in Section 6.2 of the Thermo
Plan as in effect on January 31, 2002)."

        Section 2.19 is hereby amended and restated in its entirety to read as
follows:

        "2.19 "Employer Matching Contributions Account" shall mean the account
to which Employer Matching Contributions are allocated. In the case of a
Participant who had an account balance under the Thermo Ecotek Affiliates
Retirement Savings Plan (hereinafter the "Thermo Plan") as of the date it merged
into this Plan, such Participant's "Employer Matching Contributions Account"
shall include amounts, if any, allocated to the Participant's 100% vested
"Matching employer contributions" account under the Thermo Plan (as defined in
Section 6.2 of the Thermo Plan as in effect on January 31, 2002)."

        Section 8.2 is hereby amended and restated in its entirety to read as
follows:

        "8.2    Retirement    

        Upon retirement of a Participant, the Administrative Committee shall, as
directed by the Participant, direct the Trustee to apply the amount standing to
the credit of such Employee's Elective Contributions Account, Voluntary Employee
Contributions Account, Employer Matching Contributions Account, Profit Sharing
Contributions Account, Transferred Contributions Account, Participant Directed
Account, Rollover Contributions Account and ESOP Account (less the amount of any
outstanding loans made pursuant to Section 8.15) by payment of the amounts
thereof in one of the following methods:

(i)One-lump sum payment in cash or in Employer Stock; or

(ii)Payments over a period certain in monthly, quarterly, semiannual or annual
cash installments. The period over which such payment is to be made shall not
extend beyond the lesser of twenty-five years or the Participant's life
expectancy (or the life expectancy of the Participant and his designated
Beneficiary).

        Distribution of a Participant's Employer Matching Contributions Account,
Profit Sharing Contributions Account and ESOP Account will be made in whole
shares of Employer Stock, cash or a combination of both, as determined by the
Administrative Committee; provided, however, that the Administrative Committee
shall notify the Participant of his right to demand distribution of his accounts
described above entirely in whole shares of Employer Stock (with the value of
any fractional

64

--------------------------------------------------------------------------------


share paid in cash). Distribution of a Participant's Participant Directed
Account may be made in-kind as determined by the Administrative Committee.

        Shares of Employer Stock held or distributed by the Trust may include
such legend restrictions on transferability as the Employer may reasonably
require in order to assure compliance with applicable federal and state
securities laws."

    The AES Corporation Dated: September 17, 2002         By:      Barry J.
Sharp
Senior Vice President and CFO

65

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4



Amendment to The AES Corporation Profit Sharing and Stock Ownership Plan
